Citation Nr: 0705955	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  83-18 456	)	DATE
	)
	RECONSIDERATION	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
rating for service-connected residuals of shell fragment 
wounds of the left shoulder and forearm.

2.  Entitlement to restoration of a 10 percent disability 
rating for service-connected residuals of a shell fragment 
wound of the left hand.

(Additional claims for a rating higher than 10 percent for 
the shell fragment wound residuals affecting the left 
forearm, and for a compensable rating for bilateral hearing 
loss, are addressed in a separate decision.)


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1967 to June 1969.

This case is in response to a motion, since granted in June 
2006, for reconsideration of a prior Board of Veterans' 
Appeals (Board) decision issued in September 1983.

Historically, in an October 1969 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, granted service connection for residuals 
of shell fragment wounds of the veteran's left shoulder, 
forearm and hand.  The RO assigned an initial 10 percent 
aggregate disability rating for his left shoulder and forearm 
and a separate 10 percent rating for his left hand.  Those 10 
percent disability ratings continued in effect until 
September 1982, when the RO proposed to reduce them to 0 
percent (i.e., noncompensable) effective December 1, 1982.  
The veteran appealed the proposed reduction to the Board.  
And in the September 1983 decision now at issue, the Board 
denied compensable disability ratings for his left shoulder 
and hand, and assigned a 10 percent disability rating for his 
left forearm.

In February 2004, and again in May 2006, the veteran's 
accredited representative filed a formal motion for 
reconsideration by the Board of its September 1983 decision.  
See 38 C.F.R. § 20.1001 (2006).  He made three arguments for 
reconsideration of the September 1983 decision based on 
obvious error.  First, he argued the Board wrongly 
characterized the issue on appeal as a request for increased 
(compensable) ratings - rather than a request for 
restoration of the prior compensable ratings.  Second, he 
argued the Board failed to address 38 C.F.R. § 3.344, which 
sets forth additional requirements for reducing a disability 
rating that has been in effect for more than five years.  And 
third, he argued the Board failed to consider the underlying 
muscle injuries when evaluating the residuals of the shell 
fragment wounds. 



In June 2006, the Board granted the motion for 
reconsideration of the Board's September 1983 decision by an 
expanded panel of the Board as provided by 38 U.S.C.A. § 
7103(b) (West 2002).  The undersigned judges have been 
designated as the reconsideration panel.  The decision 
rendered herein by the reconsideration panel replaces the 
September 29, 1983 Board decision, and now constitutes the 
final decision of the Board as to the reconsidered issues.  
See 38 C.F.R. § 20.1100 (2006).

The veteran also has appealed an August 2001 RO rating 
decision that denied a rating higher than 10 percent for 
residuals of the shell fragment wound of his left forearm and 
an additional claim for a compensable rating for his 
bilateral hearing loss.  These additional issues will be 
addressed in a separate decision.


FINDINGS OF FACT

1.  The residuals of the shell fragment wound of the 
veteran's left hand had been rated as 10-percent disabling 
for more than five years when the RO reduced this rating to 0 
percent.

2.  Sustained material improvement in this service-connected 
disability under the ordinary conditions of daily life was 
not shown at the time of the reduction.

3.  The residuals of the shell fragment wound of the 
veteran's left shoulder and left forearm were initially rated 
together as 10-percent disabling based on a 1969 VA 
examination, which found an adherent scar and foreign body in 
the left forearm, and a nontender, nonadherent scar of the 
left shoulder.

4.  The RO proposed to reduce the rating for his left 
shoulder and left forearm from 10 to 0 percent effective 
December 1, 1982; but, in the Board's September 1983 
decision, this rating was restored.

5.  The residuals of the shell fragment wounds to the 
veteran's left shoulder, forearm and hand were manifested by 
well-healed, nontender scars with subjective complaints of 
pain, cramping, numbness, and difficulty moving the fingers 
of the left hand, but without objective evidence of 
functional impairment such as limitation of motion, loss of 
underlying tissue, loss of muscle strength, or 
decreased sensation.


CONCLUSIONS OF LAW

1.  The criteria are met for restoration of the 10 percent 
rating for the residuals of the shell fragment wound 
affecting the veteran's left hand.  38 U.S.C.A. § 355 (1982) 
(now § 1155); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.55, 4.56, 4.73, 4.118, Diagnostic 
Codes (DCs) 5301-5309, 7800-7805 (1982).  

2.  The Board's September 1983 grant of a 10 percent rating 
for the residuals of the shell fragment wound of the left 
forearm restored the initial 10 percent rating for the left 
forearm and left shoulder.  38 U.S.C.A. § 355 (1982) (now 
§ 1155); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.40, 4.55, 4.56, 4.73, 4.118, DCs 5301-5309, 7800-7805 
(1982).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA and its implementing regulations do not expressly 
indicate whether such provisions apply to reconsideration 
decisions of the Board.  Under 38 C.F.R. 
§ 20.1000(a), which implements 38 U.S.C.A. § 7103(b), 
reconsideration of an appellate decision may be accorded upon 
allegation of obvious error of fact or law.  The term 
"obvious error" has been determined to be equivalent to 
"clear and unmistakable error" (CUE) in VA decision making.  
See Smith v. Brown, 35 F.3d 1516, 1526 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992); VAOPGCPREC 25-95.  In 
this case, the veteran's primary contention is that the Board 
committed obvious error in its September 1983 decision by 
considering the issue on appeal as one for increased ratings 
rather than the restoration of two 
10 percent disability ratings.  Since the action on the 
Board's decision is based on the record as it was constituted 
at the time of the September 1983 decision, the development 
of new evidence would be pointless.  See 38 C.F.R. § 3.105; 
see also VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA 
does not have "a duty to develop" if "there is nothing 
further that could be developed").  So any deficiency on the 
part of VA to comply with the VCAA's duty to notify and duty 
to assist provisions is harmless error. 

Moreover, general due process concerns have been satisfied in 
connection with this appeal.  See 38 C.F.R. §§ 20.1001(c)(2), 
20.1003.  In the Board's Order for Reconsideration, dated in 
June 2006, the veteran was advised that he was entitled to a 
period of 60 days to present any further argument to the 
reconsideration panel.  
38 C.F.R. § 20.1001(c)(2).  He was also advised that he could 
waive this 60-day response period by signing and dating the 
Order, which he did when indicating later in June 2006 that 
he had no further argument to submit.  He did not request a 
hearing, however, his representative submitted an informal 
hearing presentation in July 2006 for consideration.


Governing Statutes and Regulations

Disability Evaluations - In General

Disability evaluations are determined by the application of a 
schedule of ratings (Rating Schedule) that is based as far as 
practical on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, 
but the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§§ 4.7, 4.21.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

When an unlisted condition is encountered it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided, as are the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor are ratings assigned to organic diseases and 
injuries assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Also, when determining the severity of musculoskeletal 
disabilities such as the ones at issue, which are at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

Pyramiding, which is the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Applicable Rating Criteria

The residuals of the veteran's shell fragment wounds have 
been evaluated using the rating criteria for scars.  See 38 
C.F.R § 4.118, DC 7800-7805 (1982).  (Note:  These criteria 
were revised effective August 30, 2002).  According to the 
regulations extant at the time of the Board's 1983 decision, 
superficial scars that were poorly nourished with repeated 
ulceration warranted a 10 percent rating under DC 7803; 
superficial scars that were tender and painful on objective 
demonstration warranted a 10 percent rating under DC 7804; 
and other scars were rated based on limitation of function of 
the affected part under DC 7805.  

As mentioned, the veteran argues the criteria used to 
evaluate the underlying muscle injuries also should have been 
considered to determine whether he was entitled to additional 
and/or separate ratings.  The rating schedule for evaluating 
muscle injuries categorizes the severity of the injury into 
four groups - slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.73.  The factors considered in evaluating the 
residuals of healed wounds involving gunshot or other trauma 
to the various muscle groups are described in 38 C.F.R. § 
4.56.  The pertinent factors are:

(a) Slight (Insignificant) Disability of Muscles.
Type of injury. - Simple wound of muscle without 
debridement, infection or effects of laceration.
History and complaint. - Service department 
record wound of slight severity or relatively 
brief treatment and return to duty.  Healing with 
good functional results.  No consistent complaint 
of cardinal symptoms of muscle injury or painful 
residuals.
Objective findings. - Minimum scar; slight, if 
any, evidence of facial defect or of atrophy or 
of impaired tonus.  No significant impairment of 
function and no retained metal fragments.  

(b) Moderate Disability of Muscles.
Type of injury. - Through and through or deep 
penetrating wound of relatively short track by 
single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate 
degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement 
or of prolonged infection.
History of complaint. - Service department record 
of other sufficient evidence of hospitalization 
in service for treatment of wound.  Record in the 
file consistent complaint on record from first 
examination forward, of one or more cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.
Objective findings. - Entrance and (if present) 
exit scars linear or relatively small, and so 
situated as to indicate relatively short track of 
missile through muscle tissue; signs of moderate 
loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In 
such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to 
insure validity of tests.)




Reduction in Disability Ratings

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (formerly 
§ 355).

Generally, when reduction in the evaluation of a service-
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and be furnished detailed reasons 
therefor.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  
38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.344 further stipulate that 
rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  Moreover, VA has the initial burden under 38 
C.F.R. § 3.344 to ensure the following four specific 
requirements have been met when it proposes to reduce a 
rating that has been in effect for 5 years:  (1) the entire 
record of examinations and medical-industrial history must be 
reviewed to ascertain whether the recent examination is full 
and complete; (2) an examination less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction; (3) ratings on account of 
diseases subject to temporary and episodic improvement will 
not be reduced on any one examination, except where all the 
evidence clearly warrants the conclusion that sustained 
improvement has been demonstrated; (4) even if material 
improvement is clearly shown it must be determined whether it 
is reasonably certain that the improvement will be maintained 
under the ordinary condition of life.  See 38 C.F.R. § 3.344; 
see also Brown v. Brown, 5 Vet. App. 413, 419 (1993).  
Moreover, a rating reduction that fails to adhere to 38 
C.F.R. §§ 3.103(b)(2) (notice provision) and 3.344(a) will be 
overturned as void ab initio.  See Schafrath v. Derwinski, 1 
Vet App. 589, 595-56 (1991).


Legal Analysis

Restoration of Compensable Disability Ratings 

The veteran's service medical records (SMRs) indicate he 
sustained shell fragment wounds of his left shoulder, 
forearm, and hand in March 1968.  He underwent 
"1 degree" debridement and a fragment was removed from his 
hand.  Sutures were removed in April 1968.  He was discharged 
from service in June 1969 and awarded the Combat Infantryman 
Badge (CIB).  

The report of an August 1969 VA examination indicates the 
veteran complained of pain and cramping in his left arm and 
hand.  He also said he had difficulty moving the fingers of 
his left hand due to the cramping.  On objective physical 
examination, he had two nontender scars in the deltoid region 
of his left shoulder; a nontender, slightly adherent scar 
about the size of a dime on his left forearm; and an adherent 
scar on the mid-portion of his left palm.  None of the scars 
limited motion in his shoulder, elbow, wrist or fingers.  
There was no loss of sensation of the fingers.  The scars 
were described as "mildly symptomatic."  X-rays revealed a 
small foreign body in the left forearm.  No foreign bodies 
were seen in his left shoulder or hand.  

In the October 1969 rating decision, the RO assigned a 
collective 10 percent rating for the residuals of the shell 
fragment wounds of the veteran's left shoulder and forearm, 
and a separate 10 percent rating for the residuals of the 
shell fragment wound of his left hand.

In August 1982, the veteran was scheduled for a VA 
examination as a result of VA's review of compensable 
superficial scar cases articulated in DVB Circular 
21-82-8.  A report of this examination indicates he 
complained of dull pain in his left shoulder.  It was noted 
the scars had remained unchanged with no signs of local 
irritation or breakdown.  On objective examination, the left 
shoulder scars were well-healed and freely movable with no 
loss of underlying tissue or muscle.  He had full strength of 
the deltoid muscle.  The left forearm scar was faint and 
showed no loss or change of underlying tissue.  The scar on 
his left hand did not interfere with function or strength of 
the hand and was "completely innocuous" as far as the 
VA examiner was concerned.  All scars were nontender.

Based on the results of the VA examination, in September 
1982, the RO proposed reducing the disability ratings for 
these service-connected residuals from 10 to 0 percent.  The 
veteran appealed the proposed reduction to the Board.  
But in its September 1983 decision, the Board only addressed 
whether he was entitled to increased (compensable) ratings 
for these disabilities - not whether the reduction was 
appropriate.  This was an obvious error.  

Furthermore, if considering the proposed reduction, the Board 
would have had to address 38 C.F.R. § 3.344, which sets forth 
additional requirements when VA proposes to reduce a 
disability rating that has been in effect for more than 
five years.  To rectify this oversight, the reconsideration 
panel has reviewed the evidence of record at the time of the 
proposed reduction, applied the provisions of § 3.344, and, 
for the reasons discussed below, concludes the initial 10 
percent disability ratings should have been reinstated.

As an initial matter, it is noted that the 1982 VA 
examination was at least as full and complete as the one in 
1969 that formed the basis of the initial ratings.  Both 
examinations adequately described the extent of the scars and 
resulting functional impairment.  In fact, the 1982 
examination described more fully the extent of underlying 
tissue and muscle loss.  And although the 1982 examination 
did not include X-rays, presumably if X-rays had been taken 
they would have continued to show a foreign body present in 
the veteran's left forearm.  There is no record of it being 
removed. 

Arguably, the results of the 1969 and 1982 VA examinations 
could have supported findings of noncompensable disability 
ratings.  There was no objective evidence of any functional 
impairment in the veteran's left shoulder, forearm, and hand 
- for example, from limitation of motion, muscle loss, 
sensory loss, and reduced strength.  Although he had 
subjective complaints of pain and discomfort, on objective 
examination there was no tenderness associated with these 
injuries.  The question at issue, however, is not whether the 
assignment of noncompensable ratings was more appropriate, 
but rather, whether a reduction in his 10 percent disability 
ratings that had been in effect for more than five years was 
appropriate.  These are two entirely different standards of 
review, the former requiring the veteran to show an increase 
in the severity of his disabilities, whereas the latter 
requires that VA show the disabilities have improved and, 
indeed, that this improvement is material and will be 
sustained under the ordinary conditions of life.  But based 
on the evidence of record in 1983, this was not shown.

As mentioned, both the 1969 and 1982 examinations revealed 
nontender scars with no objective evidence of functional 
impairment of the veteran's left shoulder, forearm or hand.  
Nonetheless, he had similar subjective complaints in 1982 as 
he had in 1969 - pain and discomfort in his left upper 
extremity.  The report of the 1982 VA examination clearly 
states there had been no change in his condition.  In the 
Board's September 1983 decision, the rationale for reducing 
these disability ratings (or not increasing them) was that 
the 1982 examination did not find any reduced muscle strength 
or loss of underlying tissue associated with the 
shell fragment wounds.  Assuming these findings represented 
an actual improvement in the veteran's condition, however, 
belies the fact that the prior 1969 examination made no 
mention as to whether there was any muscle weakness or 
loss of underlying tissue.  So it is impossible to logically 
conclude there was any actual improvement between the two 
examinations.  Furthermore, if there was any doubt as to 
whether there had been any actual improvement, the ratings 
should have continued in effect pending reexamination.  38 
C.F.R. § 3.344(b).  But this was not done.  Instead of 
finding actual improvement in his condition, it appears the 
RO and the Board simply changed their minds as to which 
ratings were more appropriate.  

In summary, at the time of the RO's proposed reduction, there 
was no evidence of sustained material improvement in the 
veteran's service-connected left shoulder, forearm and hand 
disabilities.  Accordingly, the 10 percent ratings for these 
service-connected disabilities should have been restored.  38 
C.F.R. § 3.344.

The reconsideration panel observes that, in its September 
1983 decision, the Board assigned a 10 percent rating for the 
veteran's left forearm.  As mentioned, the RO had originally 
assigned a 10 percent rating in aggregate for his left 
shoulder and forearm.  It is unclear why these two 
disabilities were initially rated together, but it appears 
the initial 10 percent rating was assigned based on the 
results of the 1969 VA examination, which found a slightly 
adherent scar and foreign body in the left forearm.  The left 
shoulder scar, on the other hand, was nontender and 
nonadherent and otherwise asymptomatic.  So his left shoulder 
symptoms would not have yielded a compensable rating if 
evaluated separately.  Therefore the initial 10 percent 
rating was based on his left forearm - not his left shoulder.  
For this reason, the reconsideration panel finds that the 10 
percent rating in effect for the veteran's left shoulder and 
forearm prior to December 1982 was essentially restored by 
the Board's 1983 decision assigning him a 10 percent rating 
for the left forearm.  So no further action is needed 
regarding this.  But, for the reasons stated above, the 10 
percent rating for the left hand must be restored.


Application of other Rating Criteria

As also alluded to, the veteran argues as well that, in its 
September 1983 decision, the Board failed to consider the 
underlying muscle injuries when evaluating the residuals of 
the shell fragment wounds.  Specifically, he argues the 
muscle injuries caused by the shell fragment wounds of the 
left forearm and hand should have received a separate 20 
percent rating.  He points out the wounds required 
debridement (surgery to remove a foreign body) and therefore 
should have been categorized as moderate disabilities.  See 
38 C.F.R. § 4.56.  Because the forearm and hand are in the 
same anatomic region, the ratings are not combined, but 
instead, the rating for the major group is elevated from 
moderate to moderately severe.  See 38 C.F.R. § 4.55(a).  The 
veteran further argues the injury to Muscle Group (MG) IV 
(the forearm) was the major one involved, and therefore, 
under DC 5307 a 20 percent rating was warranted for a 
moderately severe disability involving the minor (non-
dominant) extremity.  38 C.F.R. § 4.72, DC 5307.  He argues 
he is entitled to a separate 20 percent rating for these 
muscle injuries, that is, in addition to the 10 percent 
ratings for the scars.  He also believes these criteria must 
be applied to the muscle injury involving his left shoulder.

The reconsideration panel agrees the criteria for muscle 
injuries should have been considered in evaluating these 
disabilities.  But for the reasons discussed below, even when 
consideration is given to these criteria, the veteran is not 
entitled to evaluations higher than 10 percent nor is he 
entitled to separate compensable ratings for his muscle 
injuries.  

The type of disability pictures for muscle injuries are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue and impairment of coordination).  
38 C.F.R. § 4.55.  In this case, the disability picture for 
each of the veteran's injuries most closely approximates the 
criteria for a slight disability.  38 C.F.R. § 4.56.  

The veteran's SMRs confirm his shell fragment wounds were 
debrided, but do not specify exactly which ones.  Clearly his 
left hand wound was debrided because it was noted that a 
fragment was removed from his left hand.  Since his left 
forearm retained a fragment, it is unclear whether the wound 
was ever debrided.  Presumably, his SMRs would have noted if 
additional fragments were removed from his shoulder and 
forearm.  However, for the sake of argument, it will be 
presumed each of the wounds was debrided and sutured.  

Although debridement generally denotes an injury that is more 
than slight, the evidence on record at the time of the 
Board's 1983 decision did not include any objective findings 
consistent with a moderate disability, such as loss of 
underlying muscle tissue or definite weakness or fatigue in 
comparative tests.  38 C.F.R. § 4.56(a) and (b).  Even though 
the wound of the veteran's left hand was debrided, and 
assuming the wounds of his left shoulder and forearm were as 
well, the residual scars were minimal (faint, well-healed, 
measuring 1 x 1 1/2 inches on his shoulder, 3/4 x ? inches on his 
forearm, and 1 inch on his hand), without fascial defect, 
atrophy or impaired tonus (see 1982 VA examination).  There 
was no objective evidence of impairment of function of his 

